Citation Nr: 1146707	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-36 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for rhinitis. 

5.  Entitlement to an initial compensable evaluation for DeQueverain's syndrome of the left hand. 

6.  Entitlement to an initial compensable evaluation for DeQueverain's syndrome of the right hand.  

7.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis.  

8.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (PFB).  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1984 to May 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in Waco, Texas, in May 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at the time of his Board hearing, along with a waiver of consideration by the agency of original jurisdiction.  38 C.F.R. § 20.1304.   

The June 2007 rating decision on appeal denied service connection for simple insomnia.  The RO granted the Veteran service connection for post traumatic stress disorder (PTSD) in a September 2010 rating decision, with a 50 percent rating effective September 9, 2009.  As discussed in the September 2010 rating decision and during the May 2011 Board hearing, the Veteran's service connected PTSD disability includes manifestations of sleep impairment, including insomnia.  At his May 2011 Board hearing, the Veteran agreed that his insomnia claim was no longer on appeal because it had been granted fully by the September 2010 rating decision granting service connection for PTSD.  Because the Veteran has been granted the full benefit he sought, his claim of service connection for simple insomnia is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, in a written statement received by the RO on May 18, 2011, which was prior to RO certification of the issue to the Board, the Veteran withdrew his claim of service connection for a mental condition (claimed as anxiety and stress).  Hence, the claim of entitlement to service connection for a mental condition (claimed as anxiety and stress) is no longer on appeal.  See 38 C.F.R. § 20.204.  

The issues of entitlement to service connection for bilateral pes planus, and initial compensable evaluations for DeQueverain's syndrome of the right and left hands, bilateral plantar fascitis, and PFB are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Finally, the Veteran's May 2011 testimony raises the issue of entitlement to a total rating for compensation purposes based on individual unemployabilty (TDIU) due to multiple service-connected disabilities.  While a claim for increased evaluation includes a claim for TDIU, here there are outstanding matters of service connection and multiple disability evaluations to be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue is not currently developed or certified for appellate review, and remand is not appropriate.  Accordingly, it is REFERRED to the RO for appropriate consideration. 


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a relationship between the current sleep apnea and service.

2.  Resolving all doubt, the competent evidence shows a relationship between the current rhinitis and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for rhinitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veteran's service connection claims for sleep apnea and rhinitis have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from the grant of service connection.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Service Connection for Sleep Apnea and Rhinitis

The Veteran seeks service connection for sleep apnea and rhinitis.  Regarding sleep apnea, he testified at his May 2011 Board hearing that he is not sure when it was diagnosed, but that he was having some sleeping problems during service for which he was prescribed sleep aides.  His wife testified that the Veteran sometimes wakes up coughing, and the Veteran testified that the noticed himself waking up during service.  Regarding his rhinitis, he testified that he was treated for it throughout his military career, and that right after service he received medication for his sinus condition.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) . 

Generally, to prevail on a claim of service connection on the merits, there must be (1) competent evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Hickson requirement-that is, to etiologically link the current disability to the disability shown in service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Sleep Apnea

The record shows current sleep apnea disability.  Following separation from active service in May 2007, the first medical evidence of record showing a diagnosis of sleep apnea is a December 2008 VA treatment record indicating a sleep study for sleep apnea was planned and an assessment of sleep apnea-likely was given.  A January 2009 VA treatment record notes that the Veteran reported that for the past 2-3 years his wife has noticed increased snoring and apneas at night.  He tosses and turns quite a bit in his sleep.  A sleep study was requested.  A March 2009 VA treatment record notes that a sleep study was requested and that an assessment of mild sleep apnea was given and that the Veteran was ordered an auto CPAP machine.  A September 2009 VA treatment record notes that the Veteran has poor adherence to his CPAP machine and measures were discussed to promote adherence to his CPAP machine; an assessment of obstructive sleep apnea was given.  

September 2005, and June, August, and September 2006 STRs note that the Veteran had health problems including insomnia.  A February 2007 pre-discharge VA medical examination notes that the Veteran was given a diagnosis of simple insomnia.  

The Veteran claims that he experienced sleeping problems during service and a continuity of these symptoms from service to the present.  The Veteran is competent to report symptoms such as these as they care capable of lay observation.  See Charles, 16 Vet. App. at 370 (finding a Veteran competent to testify to symptomatology capable of lay observation).  His wife also reports observing the Veteran snore and wake up during the night, which she is also competent to report.  The Board finds the Veteran and his wife's testimony regarding experiencing sleeping problems, such as snoring and awakening during the night, during and after service to be credible.  This finding is supported by the medical evidence of record, which shows that he was diagnosed with sleep apnea within two years of separation from service. 

There is no medical evidence of record indicating that the Veteran's current sleep apnea did not have its onset during, or is not otherwise related to, service, and the competent and credible lay evidence of record shows that the symptoms of the current sleep apnea, such as snoring, insomnia, and periods of awakening during the night, had its onset during service and has continued to the present time.  The close temporal proximity between when the Veteran separated from service and when he began receiving treatment for his current sleep apnea also weighs in favor of a finding of service-connection.  Therefore, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor. 

Accordingly, service connection for sleep apnea is warranted. 

B.  Rhinitis

The record shows current rhinitis disability.  Following separation from active service in May 2007, the first medical evidence of record showing a diagnosis of rhinitis is a September 2007 VA treatment record noting that the Veteran was given a diagnosis of rhinitis.  November 2007 VA and private treatment records note an assessment of allergic rhinitis.  Additionally, an April 2008 VA treatment record notes an assessment of allergic rhinitis, and an October 2009 VA treatment record notes that the Veteran was given an assessment of allergic rhinitis; needs better control.  The Veteran's prescriptions were updated to add a nasal steroid for allergies.    

April 1988 STRs note that the Veteran complained of a running nose, sore throat, and headache and was given an assessment of rule out common cold.  January 1997 STRs note that the Veteran complained of headache and cold symptoms.  March and April 2006 and January 2007 STRs note that the Veteran had health problems including sinusitis.  A February 2007 pre-discharge VA medical examination notes that the Veteran was given a diagnosis of sinusitis, not found, with correct diagnosis of rhinitis.    

The Veteran claims that he experienced sinus problems during service and a continuity of these symptoms from service to the present.  The Veteran is competent to report symptoms such as these as they care capable of lay observation.  See Charles, supra, (finding a Veteran competent to testify to symptomatology capable of lay observation).  The Board finds the Veteran's testimony regarding experiencing sinus problems during and after service to be credible.  This finding is supported by the medical evidence of record, which shows that he was diagnosed with rhinitis within one year of separation from service. 

There is no medical evidence of record indicating that the Veteran's current rhinitis did not have its onset during, or is not otherwise related to, service, and the competent and credible lay evidence of record shows that the current rhinitis had its onset during service and symptoms of it have continued to the present time.  The February 2007 VA examiner noted that the Veteran's correct diagnosis was rhinitis.  The close temporal proximity between when the Veteran separated from service and when he began receiving treatment for his current rhinitis weighs in favor of a finding of service-connection.  Therefore, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor. 

Accordingly, service connection for rhinitis is warranted. 

ORDER

Entitlement to service connection for sleep apnea is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to service connection for rhinitis is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

The Veteran seeks service connection for bilateral pes planus and migraine headaches,  and initial compensable evaluations for DeQueverain's syndrome of the right and left hands, bilateral plantar fasciitis, and PFB.   

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The record shows that the Veteran may currently have bilateral pes planus disability.  Specifically, January 2008 VA treatment records note that the Veteran was given a provisional diagnosis of flatfoot, but other January 2008 VA treatment records indicate that he has bilateral plantar fascitis, but pes planus was not found.  

During service, February 2007 STRs note that the Veteran was given an assessment of congenital foot deformity-pes planus, and that he was given arch supports.  However, a February 2007 pre-discharge VA medical examination notes that the Veteran has a history of bilateral pes planus with bilateral plantar fasciitis, but was given a diagnosis of bilateral pes planus, not found, with bilateral plantar fascitis with residuals.  

Given, that the Veteran may have a current bilateral pes planus disability, which could have had its onset during service, a new VA examination should be provided to determine the nature and etiology of his claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c).

Examination is also required with regard to the claimed migraine headaches.  STRs show complaints of headaches apparently related to colds, and the Veteran affirmatively denied frequent or severe headaches in service upon separation.  However, within a short time from separation, he was formally diagnosed with migraines, and there is some evidence of record that prior to that diagnosis he had been using medications designed to treat migraines.  Further, he has now competently testified that he did experience headaches during service.  In light of current diagnosis, and a possibility of a nexus to service, examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c).

Regarding the Veteran's claim for an initial compensable evaluation for bilateral plantar fasciitis, the Board notes that the Veteran's claim of service connection for bilateral pes planus is being remanded, and that his service connected bilateral plantar fascitis disability may have overlapping symptomatology with his bilateral pes planus.  Given this, adjudication of his service connection for bilateral pes planus may impact adjudication of the Veteran's increased rating claim.  Thus, these claims are inextricably intertwined and the Veteran's claim of increased rating for bilateral plantar fascitis must also be remanded and the examiner conducting the examination for the Veteran's bilateral pes planus claim should, to the extent possible, separate the symptoms of each disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Mittleider v. West, 11 Vet. App. 181 (1998) (noting that VA should when possible separate the effects of the service-connected condition from a non-service-connected condition). 

Regarding, his claim to an initial compensable evaluation for PFB, in November 2011, the Board received additional evidence from the Veteran regarding his claim, including an undated notation from a private physician on a prescription form noting that the Veteran has PFB and should wear a beard.  This evidence is probative regarding the current severity of his PFB and is thus pertinent evidence that has not been considered by the RO in the first instance.  The waiver submitted by the Veteran at the hearing applied specifically to evidence regarding his bilateral hand conditions, and does not cover PFB.  Thus, because the Veteran has not waived RO consideration of it pursuant to38 C.F.R. § 20.1304(c), the Veteran's claim for an initial compensable evaluation for PFB must be remanded.  

Additionally, as indicated by the private medical notion of record indicating that the Veteran should not shave due to his PFB, the Veteran may have recently received treatment from his private physician for his PFB.  To ensure VA has met its duty to assist the appellant in developing the evidence in support of his claims pursuant to 38 U.S.C.A. § 5103A, this case must be remanded so that VA can attempt to obtain the Veteran's private treatment records. 

At his May 2011 hearing the Veteran testified that he was scheduled for surgery of his hands.  Because the evidence of record indicates that the Veteran's service-connected hand disabilities may have worsened since his last VA examination, in May 2008, which is now over 3 and a half years ago, a new VA medical examination is necessary to assess the current severity of the Veteran's service connected DeQueverain's syndrome of the right and left hands before the Board adjudicates his claim.  See 38 C.F.R. § 3.159(c)(4).  

Additionally, although the record was held open following the Veteran's May 2011, hearing so that he could submit his surgerical records related to his hand surgery, it does not appear he has done so.  To ensure VA has met its duty to assist the appellant in developing the evidence in support of his claims pursuant to 38 U.S.C.A. § 5103A, this case must be remanded so that VA can attempt to obtain the Veteran's private treatment records. 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain the Veteran's medical records for his recent surgery of his hands and/or wrists and any other health care provider providing recent treatment for his hands or writs, including contacting the Veteran and asking him to provide the name of his health care provider and its mailing address.  

2.  Take all necessary steps to obtain any of the Veteran's recent treatment records for PFB from Dr. Mark Wilson, 401 West Jasper Road, Killeen, Texas, 76542.    

3.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his claimed bilateral pes planus and to determine the current severity of his service connected bilateral plantar fascitis.  All indicated tests and studies of the Veteran's feet should be performed.  

A) The examiner is to make a specific determination as to whether the Veteran currently has bilateral pes planus.  If so, the examiner is to provide an opinion as to whether it at least as likely as not had its onset during, or is related to, the Veteran's service.  

B) The examiner is to describe the current severity of the Veteran's bilateral plantar fascitis.  To the extent possible, the examiner is to separate the symptoms and manifestations of the Veteran's bilateral plantar fasciitis and bilateral pes planus (if he has pes planus) and any other non-service connected conditions of the feet the Veteran may have.  The examiner is also to state whether the Veteran's bilateral plantar fascitis manifests great toe dorsiflexion, any imitation of dorsiflexion at ankle, or definite tenderness under his metatarsal heads.  See 38 C.F.R. § 4.71a , DC 5278.  Similarly, the examiner is also to state whether the Veteran's bilateral plantar fascists manifests weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, or pain on manipulation and use of the feet.  See 38 C.F.R. § 4.71a , DC 5276.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected DeQueverain's syndrome of the right and left hands.  All indicated tests should be conducted, and the examiner should report the Veteran's range of motion findings of the Veteran's wrists and fingers and fully describe the symptoms of the Veteran's disability and the areas of hands and/or wrists that it affects.  Furthermore, the examiner is to state whether the Veteran's wrists and/or hands have limited motion due to objective findings of swelling, muscle spasm, or painful motion.   

The claim folder must be made available to each examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  Schedule the Veteran for a VA neurological examination.  The examiner should indicate whether a current diagnosis of migraine headaches is warranted, and if so, whether it is at least as likely as not that such was caused or aggravated by, or began in, service.  

The claim folder must be made available to each examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.  The examiner must comment on the apparently cold-related headaches noted in STRs.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

6.  Thereafter, the claims should be readjudicated.  If any of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


